Citation Nr: 0928854	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  08-23 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective date for improved pension 
benefits for accrued purposes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1944 until 
December 1945.  He died in April 2006 and the appellant is 
his spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Portland, Oregon.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran elected Improved Pension on February 10, 2006.


CONCLUSION OF LAW


The effective date of election of improved pension benefits 
is the first day of the month of the date that VA receives 
notification of election.  38 C.F.R. § 3.713 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes, initially, that the Veterans Claims 
Assistance Act (VCAA) is not applicable to the immediate 
claim as it involves a question of law, and not of the facts 
of the case. See Manning v. Principi, 16 Vet. App. 534 
(2002).  To the extent that the VCAA was applicable to the 
underlying claim, such requirements have been met.

Legal and Factual Analysis

In July 2004 the Veteran submitted documents relating to 
unpaid medical expenses.  He included no correspondence 
indicating his purpose in supplying the expenses and in July 
2004 the RO informed the Veteran that VA was unable to make 
adjustments to his pension payments as his payments fell 
under a program called "306 Pension."  The RO provided the 
Veteran with information on how to elect to participate in 
the current "Improved Pension."

In November 2005, the RO received the Veteran's form 21-8416, 
however no statement was given by the Veteran indicating his 
formal election of Improved Pension.  In a January 2006 
rating pension decision, the RO found an entitlement to 
special monthly based on need for aid and attendance was 
established, effective November 25, 2005.

A January 2006 letter accompanying the decision informed the 
Veteran that although eligibility for aid and attention 
benefits was established, such benefits could not be granted 
without the Veteran electing Improved Pension under Public 
Law 95-588.  The Veteran then submitted a letter electing 
Improved Pension in February 2006.  The Veteran died on April 
[redacted], 2006.  

The Veteran was entitled to Improved Pension from the first 
day of the month following the date of his election in 
February 2006, to the first day of the month of his death in 
April 2006.  38 C.F.R. §§ 3.713, 3.31.  Accordingly, in 
September 2006 the RO granted the appellant one month's 
accrued Improved Pension; namely for the month of March 2006.

In October 2006 the appellant argued that the Veteran began 
the election process in August 2005 and hence he should have 
been entitled to Improved Pension benefits beginning in 
September 2006.

That the Veteran may have begun seeking an increased in 
pension benefits in August 2005 is not in dispute.  However, 
VA regulations clearly state that an election to receive 
Improved Pension shall be effective the date of receipt of 
the election.  The record shows that VA did not received the 
Veteran's notice of election until February 2006.  
Accordingly, his effective date for such pension is found to 
be in February 2006.

The Board acknowledges that the Veteran submitted portions of 
form 21-8416 in November 2005, and VA always assumes that a 
Veteran is seeking the highest payment available to him.  
However, as the election of Improved Pension is irrevocable, 
38 C.F.R. § 3.710, VA construes statements narrowly with 
regard to election so as not to unfairly prejudice the 
Veteran's ability to freely choose his pension benefits.

Having considered the foregoing legal and factual background 
the Board finds that  without showing of an earlier election 
of Improved Pension the claim for an earlier effective date 
must be denied by operation of law.

Finally the Board notes that in her October 2006 statement, 
the appellant alleges some wrongdoing by the non-VA care 
facility where she and the Veteran lived.  As it is outside 
the Board's jurisdiction, this matter is not before us.



ORDER

Entitlement to an effective date earlier than February 10, 
2006 for improved pension is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


